In an action against Bryson and Sample as joint obligors, a plea filed by Sample and final judgment on default was rendered against Bryson. At a subsequent term of the court judgment was rendered against Sample on his plea, he not appearing at the trial. Held: That the judgment against Bryson did not exhaust the jurisdiction of the court over the cause and the parties, and the plea of Sample remaining undisposed of after the judgment against *Page 770 
Bryson, the cause was carried forward as matter of law to the succeeding term without special order, and even though the judgment against Bryson alone be erroneous, the judgment against Sample at the subsequent term if erroneous is not void and subject to collateral attack.
Rehearing denied.
                   ON PETITION FOR REHEARING.                           Division B.                 Opinion filed December 9, 1929.